     Case 2:20-cv-02515-JAM-DB Document 99 Filed 04/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DEREK MATTHEWS,                                    No. 2:20-cv-2515 JAM DB P
12                       Plaintiff,
13            v.                                         ORDER
14    EDMUND G. BROWN, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner, proceeds pro se with this civil rights action under 42 U.S.C. §

18   1983. Plaintiff initiated this action in the United States District Court for the Northern District of

19   California and the case was subsequently transferred to this court. This case proceeds on

20   plaintiff’s second amended complaint filed on December 23, 2019.

21          Defendants have filed two separate motions to dismiss under Federal Rule of Civil

22   Procedure 12(b)(6). (ECF Nos. 58, 77.) Plaintiff has opposed both motions. (ECF Nos. 79, 94.)

23          Defendants Walker, Jackson, Huff, Sysonbath and Tout have moved to dismiss plaintiff’s

24   latter-filed opposition, ECF No. 94, as an unauthorized sur-reply. (ECF No. 97.) Defendants note

25   the filing was directed to “the Defendants in the above entitled case and number” and was filed

26   subsequent to their reply at ECF No. 82. Plaintiff has requested a 60-day extension of time to

27   respond to the motion to strike and additionally requests clarification of the motion to strike.

28   (ECF No. 98.)
                                                         1
     Case 2:20-cv-02515-JAM-DB Document 99 Filed 04/15/21 Page 2 of 2


 1           Defendants’ motion to strike and plaintiff’s motion for extension of time to respond are

 2   before the court. Defendants’ pending motions to dismiss will be addressed at a later date.

 3           Plaintiff’s filing at ECF No. 94 was docketed as an opposition to the motion to dismiss

 4   filed by defendant Pinchback at ECF No. 77. The motion to dismiss filed by defendants Walker,

 5   Jackson, Huff, Sysonbath and Tout, in contrast, is pending at ECF No. 58. The court construes

 6   plaintiff’s filing docketed at ECF No. 94 as a timely-filed opposition to the motion to dismiss

 7   separately filed by defendant Pinchback. So construed, the filing at issue is not an unauthorized

 8   sur-reply.

 9           For the foregoing reasons, IT IS HEREBY ORDERED:

10           1. Defendants’ motion to strike (ECF No. 97) is denied; and

11           2. Plaintiff’s motion for clarification and for an extension of time (ECF No. 98) is denied

12                as unnecessary.

13   Dated: April 14, 2021

14

15

16
     DLB7
17   matt.2515.EOT.misc

18

19

20
21

22

23

24

25

26
27

28
                                                       2
